Citation Nr: 1134466	
Decision Date: 09/15/11    Archive Date: 09/23/11

DOCKET NO.  08-26 076A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for duodenal ulcer.  


REPRESENTATION

Veteran represented by:  Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Catherine Cykowski, Counsel


INTRODUCTION

The Veteran served on active duty from May 1989 to April 1993.

In March 2011, the Veteran presented testimony at a Board hearing in Washington, DC.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland.  


FINDING OF FACT

In June 2011, prior to the promulgation of the Board's decision, the Veteran submitted notice of his intention to withdraw the claim for a rating in excess of 10 percent for service-connected duodenal ulcer.   


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal, on the issue of entitlement to a rating in excess of 10 percent for duodenal ulcer, by the appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

The issue of entitlement to a rating in excess of 10 percent for duodenal ulcer was developed for appellate consideration.  However, in June 2011, the Veteran notified the Board of his desire to withdraw the appeal with regard to that issue.  Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202 (2010).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204 (2010).  As the Veteran has withdrawn his appeal regarding the claim for an increased rating for duodenal ulcer,  there remains no allegation of errors of fact or law for appellate consideration with regard to that issue.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The claim for a rating in excess of 10 percent for duodenal ulcer is dismissed.  



____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


